
	

114 HRES 435 IH: Recognizing the persecution of religious and ethnic minorities, especially Christians and Yezidis, by the Islamic State of Iraq and the Levant, also known as Daesh, and calling for the immediate prioritization of accepting refugees from such communities.
U.S. House of Representatives
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 435
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2015
			Ms. Gabbard (for herself and Mr. Hunter) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Recognizing the persecution of religious and ethnic minorities, especially Christians and Yezidis,
			 by the Islamic State of Iraq and the Levant, also known as Daesh, and
			 calling for the immediate prioritization of accepting refugees from such
			 communities.
	
	
 Whereas the United Nations Secretary-General has condemned in the strongest terms the systematic persecution of minority populations in Iraq by Islamic State (IS) and associated armed groups;
 Whereas the Middle East has been home to Christians, Yezidis, Mandeans, and other religious minority groups for generations;
 Whereas religious minority groups are being targeted specifically for religious reasons, receiving ultimatums to either convert to Islam, pay a tax, leave, or face imminent execution;
 Whereas these religious and ethnic minority groups have faced systematic and widespread attacks, including murder, rape, forced conversions to Islam, mass abductions, displacement, deprivation of property, and other atrocities, resulting in hundreds of thousands of displaced persons who have been forced to flee and seek refuge;
 Whereas Christians have suffered barbaric violence, such as dozens of filmed beheadings in Libya, as well as forced displacement and deprivation of property with the Islamic State of Iraq and the Levant ultimatums to either pay a tax, convert, leave, or die, including hundreds of thousands of Christians displaced from towns and villages across the region;
 Whereas the Yezidi community alone has suffered with more than 420,000 Yezidis who are displaced and living in camps, with thousands of Yezidi girls kidnapped and sold into slavery;
 Whereas these actions are in clear violation of the United Nations Convention on the Prevention and Punishment of the Crime of Genocide, signed in Paris on December 9, 1948 (referred to as the Convention);
 Whereas Article II of the Convention declares that In the present Convention, genocide means any of the following acts committed with the intent to destroy, in whole or in part, a national, ethnical, racial or religious group, as such: (a) Killing members of the group; (b) Causing serious bodily or mental harm to members of the group; (c) Deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part; (d) Imposing measures intended to prevent births within the group; (e) Forcibly transferring children of the group to another group.; and
 Whereas the United States Department of State has announced plans to increase the amount of refugees resettled in the United States to 85,000 in fiscal year 2016 and 100,000 in fiscal year 2017: Now, therefore, be it
	
 That— (1)the crimes being committed by the Islamic State of Iraq and the Levant, also known as Daesh, and other related groups constitute a genocide against the religious and ethnic minorities in the Middle East;
 (2)the United States should increase the amount of refugees being resettled to meet the demands of these persecuted communities; and
 (3)the United States should prioritize the applications of families and individuals from the communities facing genocide and offer them refuge.
			
